FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          January 29, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 15-4103
                                                  (D.C. No. 2:14-CV-00213-DAK)
VERNON D. FRAUGHTON, as an                                   (D. Utah)
individual and as First Presiding Overseer,

      Defendant - Appellant,

and

OFFICE OF FIRST PRESIDING
OVERSEER FOR THE POPULAR
ASSEMBLY OF SHARED
ENLIGHTENMENT MINISTRY,

      Defendant.
                         _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, BALDOCK, and HOLMES, Circuit Judges.
                  _________________________________




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
      In this tax case, Vernon D. Fraughton, proceeding pro se, appeals the district

court’s grant of summary judgment in favor of the United States. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

      The United States brought this action pursuant to 26 U.S.C. §§ 7401 and 7403

to reduce to judgment the outstanding federal tax liabilities assessed against

Mr. Fraughton. The United States also sought a determination that federal tax liens

had attached to certain real property and a decree ordering the sale of that property.

The district court granted summary judgment in favor of the United States, and this

appeal followed. However, after briefing for this appeal was completed,

Mr. Fraughton paid his taxes. Thus, issues related to the liens and decree are now

moot, and the scope of this appeal is limited to the determination and amount of

Mr. Fraughton’s tax liability.

      We review de novo a grant of summary judgment, applying the same legal

standard as the district court. United States v. Botefuhr, 309 F.3d 1263, 1270

(10th Cir. 2002). Summary judgment is appropriate if the moving party shows “there

is no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). Once the moving party meets its initial

burden of demonstrating the absence of a genuine issue of material fact, the burden

shifts to the nonmoving party to set forth specific facts showing that there is a

genuine issue for trial. Schneider v. City of Grand Junction Police Dep’t, 717 F.3d

760, 767 (10th Cir. 2013). We view the facts in the light most favorable to the



                                            2
nonmoving party and draw all reasonable inferences in his favor. Tabor v. Hilti, Inc.,

703 F.3d 1206, 1215 (10th Cir. 2013).

      We construe Mr. Fraughton’s pro se pleadings liberally. See Childs v. Miller,

713 F.3d 1262, 1264 (10th Cir. 2013). However, pro se parties must follow the same

rules of procedure as other litigants. Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir.

2007). We will not supply additional factual allegations or construct a legal theory

on his behalf. See Smith v. United States, 561 F.3d 1090, 1096 (10th Cir. 2009).

      After the district court referred the case to a magistrate judge, the United

States moved for summary judgment. In support of its motion, the United States

submitted certificates of assessment and other materials that are entitled to a

presumption of validity. See Long v. United States, 972 F.2d 1174, 1181 (10th Cir.

1992) (“For purposes of granting summary judgment, a Certificate of Assessments

and Payments is sufficient evidence that an assessment was made in the manner

prescribed by [applicable regulations].”). The magistrate judge concluded that

although Mr. Fraughton had filed numerous “papers,” including three motions to

dismiss, he had not filed anything that could be considered a response to the motion

for summary judgment. R. at 499. Therefore, the magistrate judge deemed the

material facts in the United States’ motion uncontroverted and admitted by

Mr. Fraughton and recommended that summary judgment against him be granted.

      Mr. Fraughton filed an objection to the magistrate judge’s recommendation.

The district court overruled the objection, stating: “Although Fraughton makes

several attempts to assert that the Department of Treasury and the IRS do not have

                                           3
authority to collect taxes, such positions are frivolous and have no basis in law.”

R. at 516. The court adopted the magistrate judge’s report and recommendation and

granted summary judgment in favor of the United States.

      We agree with the district court’s conclusion that Mr. Fraughton has failed to

establish any genuine issue with respect to the assessments made against him. His

brief provides no coherent argument or relevant and appropriate citations to

authorities to support his claim that the district court erred in some particular. See

Fed. R. App. P. 28(a)(8)(A) (“The appellant’s brief must contain . . . appellant’s

contentions and the reasons for them, with citations to the authorities and parts of the

record on which the appellant relies . . . .”); see also Rios v. Ziglar, 398 F.3d 1201,

1206 n.3 (10th Cir. 2005) (“To make a sufficient argument on appeal, a party must

advance a reasoned argument concerning each ground of the appeal . . . and it must

support its argument with legal authority.”). He has failed to provide any meaningful

basis on which to evaluate his general claim that the district court erred. Further,

many of the tax protestor arguments he seems to allude to, without adequately

developing, “have long been held to be lacking in legal merit and frivolous.” Ford v.

Pryor, 552 F.3d 1174, 1177 n.2 (10th Cir. 2008) (citing Lonsdale v. United States,

919 F.2d 1440, 1448 (10th Cir. 1990)).




                                            4
The judgment is affirmed.


                            Entered for the Court


                            Jerome A. Holmes
                            Circuit Judge




                            5